Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed after-final Amendments/Remarks 
Applicant's amendments/remarks filed on 12/26/2020 have been entered. 
Independent claims 1, 10, and 12 previously allowed. 
Previously rejected claims 14-18 have been cancelled.
Claims 1, and 10-13 currently pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, and 10-13 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts which teaches an image processing apparatus which comprises a memory device that stores a set of instructions and a processor that executes the instructions to generate a print job and generate a time request for starting printing based on the print job at a specified time.  A print medium confirmation request is generated for prompting a user to confirm a print medium when printing based on the print job is started, as illustrated in the independent claims 1, 10, and 12.

       The prior arts of records, namely DRA in view of Anno (all previously cited), in the final rejection also do not appear to teach said image processing apparatus which comprises a memory device that stores a set of instructions and a processor that executes the instructions to generate a print job and generate a time request for starting printing based on the print job at a specified time.  A print medium confirmation request is generated for prompting a user to confirm a print medium 

     Furthermore, claims 1, and 10-13 are found to be allowable for the reasons stated in applicant remarks/arguments corresponding to page 5 of the response filed on 12/26/2020.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
1/12/2021